SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-52825 STRAINWISE, INC (Exact name of registrant as specified in its charter) Utah 20-8980078 (State or other jurisdiction of incorporation or organization) (I.R.S Employer Identification No.) 1350 Independence St., Suite 300 Lakewood, CO (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (303) 736-2442 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. o Indicate by check mark whether the registrant (1) has filed all reports to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o 1 Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulations S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such filing). Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act): Yeso No x The aggregate market value of the voting stock held by non-affiliates of the registrant, based upon the closing sale price of the registrant’s common stock on December 31, 2013, as quoted on the OTC Bulletin Board, was approximately $-0-. As of September 30, 2014, the Registrant had 26,948,884 issued and outstanding shares of common stock. Documents Incorporated by Reference: None 2 PART I Cautionary Statement Concerning Forward-Looking Statements This report contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. These statements are subject to risks and uncertainties and are based on the beliefs and assumptions of management and information currently available to management. The use of words such as “believes”, “expects”, “anticipates”, “intends”, “plans”, “estimates”, “should”, “likely” or similar expressions, indicates a forward-looking statement. The identification in this report of factors that may affect the Company’s future performance and the accuracy of forward-looking statements is meant to be illustrative and by no means exhaustive. All forward-looking statements should be evaluated with the understanding of their inherent uncertainty. ITEM 1. BUSINESS General On August 19, 2014, pursuant to an Agreement to Exchange Securities (the “Agreement”), the Company (formerly named 4th Grade Films, Inc.) acquired approximately 90% of the outstanding common stock of Strainwise, Inc., a Colorado corporation (“Strainwise Colorado”), in exchange for 23,124,184 shares of the Company’s common stock. As a result of the acquisition, the Company provides the following services to the eight retail marijuana outlets and one marijuana cultivation and growing facility owned by the Company’s Chief Executive Officer: ● Branding, marketing, administrative and consulting; ● Accounting and financial; ● Compliance. In addition to the foregoing, the Company plans to: ● provide nutrients and other cultivation supplies to licensed marijuana growers; ● provide loans to individuals and business involved in the marijuana industry; and ● lease equipment and facilities to licensed marijuana growers. The Company plans to make these services available to retail stores and cultivation and growing facilities in the regulated marijuana industry throughout the United States. In connection with the acquisition of Strainwise Colorado: ● The Company caused 1,038,000 shares of its outstanding common stock to be cancelled; ● Shawn Phillips was appointed a director and the Chief Executive Officer of the Company; 3 ● Erin Phillips was appointed a director and the President, and Principal Financial and Accounting Officer of the Company; ● David Modica was appointed a director and Manager of Quality Control of the Company; ● Shane Thueson, Nicholl Doolin and John Winchester, resigned as officers and directors of the Company; and ● the Company sold its motion picture film business and related assets to Shane Thueson. On September 5, 2014 the Company changed its name to Strainwise, Inc. On September 12, 2014 the Company acquired the remaining outstanding shares of Strainwise Colorado in exchange for the issuance of 2,517,000 shares of its common stock.In connection with this transaction: ● the Company issued 1,112,350 Series A warrants to former Strainwise Colorado shareholders in exchange for a like number of warrants held by the former Strainwise Colorado shareholders.The Series A warrants the Company issued have the same terms as the warrants exchanged by the former Strainwise Colorado shareholders (exercise price: $5.00 per share/expiration date: January 31, 2019). ● the Company issued 500,000 warrants to one non-affiliated person in exchange for a like number of warrants held by the former Strainwise Colorado warrant holder.The warrants the Company issued have the same terms as the warrants exchanged by the former Strainwise Colorado warrant holder (exercise price: $0.10 per share/expiration date: January 31, 2019). Unless otherwise indicated, all references to the Company include the operations of Strainwise Colorado. Presently, cannabis production and sales are largely the domain of “mom-and-pop” operations that are not as large as they could be since marijuana remains illegal under federal law and banks and credit card companies are prohibited from processing marijuana business transactions according to applicable federal rules and regulations.However, working within state guidelines, entrepreneurs are moving forward with ambitious cannabis business strategies.Management believes the current group of retail and cannabis production companies see potential for increased sales and profits, especially if they can transition these mom-and-pop operations to mid-sized businesses, and subsequently transition the mid-sized businesses to larger, national brands. Shawn Phillips, the founder of Strainwise, owns seven recreational marijuana retail stores, one medical marijuana store, and three sophisticated and efficient product cultivation (“grow”) facilities, which collectively contain approximately 80,000 square feet of growing space (the “Affiliated Entities”).The eight retail stores have been in operation as medical marijuana, and subsequently, retail marijuana outlets, for between one and three years. 4 As a result of the ownership and operation of their own retail marijuana stores and growing facilities, Shawn Phillips, and his wife Erin, are aware that the operators of many of the potential client stores need the services the Company plans to provide.Such services are presently beyond the reach (both financially and operationally) for a large majority of retail owners.The mom-and-pop owners do not have sufficient economies of scale, nor the level of management sophistication and background to enable them to fully leverage their business opportunity within the marijuana industry. The Company does not grow marijuana plants, produce marijuana infused products, sell marijuana plants and/or sell marijuana infused products of any nature. The Company presently provides the following branding and fulfillment services to the eight retail marijuana outlets and one grow facility owned by Shawn Phillips pursuant to Master Service agreements.The Company plans to make these services available to independent retail stores and grow facilities in the regulated marijuana industry throughout the United States. ● Branding, Marketing and Administrative Consulting Services:Customers may contract with the Company to use the Strainwise name, logo and affinity images in their retail store locations. A monthly fee permits the Company’s branding customer to use the Strainwise brand at one specific location. In addition, the Company will assist operators in marketing and managing their businesses, setting up new retail locations and general business planning and execution at an hourly rate. This includes services to establish an efficient, predictable production process, as well as, nutrient recipes for consistent and appealing marijuana strains. ● Accounting and Financial Services:For a monthly fee, the Company provides its customers with a fully implemented general ledger system, with an industry centric chart of accounts, which enables management to readily monitor and manage all facets of a marijuana medical dispensary, retail store and grow facility. The Company provides bookkeeping, accounts payable processing, cash management, general ledger processing, financial statement preparation, state and municipal sales tax filings, and state and federal income tax compilation and filings on behalf of the Company and the Captive Stores on an ongoing basis. ● Compliance Services:The rules, regulations and state laws governing the production, distribution and retail sale of marijuana can be complex, many times obtuse, and may prove cumbersome with which to comply.Thus, customers may contract with the Company to implement a compliance process, based upon the number and type of licenses and permits for their specific business. The Company provides this service on both an hourly rate and stipulated monthly fee. ● Nutrient Supplier:The Company is presently one of the larger, single purchasers of nutrients and other cultivation supplies for the sole purpose of growing marijuana. As a result, the Company is able to make bulk purchases with price breaks, based upon volume.The Company serves as a sole source nutrient purchasing agent and distributor with pricing based upon its bulk purchasing power. 5 ● Lending:The Company will provide loans to individuals and businesses in the cannabis industry. However, Colorado State law does not allow entities operating under a cannabis license to pledge the assets or the license of the cannabis operation for any type of general borrowing activity.Thus, the Company’s lending will be on an unsecured basis, with reliance on a personal guarantee of the borrower. ● Lease of Grow Facilities and Equipment:The Company leases grow equipment and facilities on a turn-key basis to customers in the cannabis industry. The Company will also enter into sale lease backs of grow lights, tenant improvements and other grow equipment. Pursuant to the terms of the Master Service agreements, the marijuana stores and grow facility collectively pay the Company $81,500 each month for branding, marketing, administration, accounting and compliance services.The Company also supplies nutrients to the one grow facility at a 90% mark-up to the Company’s cost for the nutrients. The Company’s Master Service agreements with the marijuana outlets and grow facility expire on December 31, 2023. Operating Leases On March 7, 2014, the Company leased a grow facility containing approximately 26,700 square feet (“Custer Lease”) for a term of five years commencing on April 1, 2014.Under the terms of the lease, the Company paid a security deposit of $29,200.The lessor will provide all of the tenant improvements that will enable the continuous cultivation of marijuana plants under 459 grow lights. On April 1, 2014, the Company leased a grow facility containing approximately 65,000 square feet (“51st Ave Lease”) for a term of five years and nine months, commencing on August 17, 2014.Under the terms of the lease, the Company is obligated to pay a security deposit of $150,000, one-third of which was paid upon the execution of the lease, the second third of which is due and payable after the first harvest or by October 1, 2014, and the final third of which is due and payable after the second harvest or by December 1, 2014.The lessor will provide all of the tenant improvements that will enable the continuous cultivation of marijuana plants under 1,680 grow lights. On April 22, 2014, the Company leased a grow facility containing approximately 38,000 square feet (“Nome Lease”) for a term of seven years, commencing on April 22, 2014.Under the terms of the lease, the Company paid a security deposit of $133,679.The lessor will provide all of the tenant improvements that will enable the continuous cultivation of marijuana plants under 800 grow lights. On June 10, 2014, the Company leased a grow facility containing approximately 113,000 square feet (“32nd Ave Lease”) for a term of five years and nine months, commencing on July 1, 2014.Under the terms of the lease, the Company paid a security deposit of $250,000, $150,000 of which was paid upon the execution of the lease, and $100,000 of which will be paid when a certificate of occupancy is issued (expected in early 2015).The lessor will provide all of the tenant improvements that will enable the continuous cultivation of marijuana plants under 1,936 grow lights. 6 The Company has the option to renew the leases described above at the end of their terms at mutually agreed upon rates.There are no options to purchase the properties underlying these leases. The future minimum payments under the terms of the Operating Leases are shown below. Lease Payments Due During Year Ending January 31, Lease Thereafter Custer 51st Ave. Nome 32nd Ave. Total $ The Company will sublease the grow facilities described above to the Affiliated Entities for their grow operations.The Company expects to charge the Affiliated Entities approximately 140% of the amount the Company pays the lessors of these properties. Market Conditions In Colorado (with 5.1 million residents), the 2013 medical marijuana market, with approximately 500 licensed dispensaries and 110,000 legal medical users, is believed to be approximately $200,000,000. In January 2014, the market was expanded in Colorado to allow adult use, including adult visitors from other states, of marijuana for recreational purposes. Voters in Washington State recently approved a ballot measure to legalize cannabis for adult use. Many experts predict that other states will follow Colorado and Washington in enacting legislation or approving ballot measures that expand the permitted use of cannabis. While projections vary widely, many believe that, as a result of the legalization of recreational marijuana in 2014, the Colorado medical and recreational market combined will reach $600,000,000 (according to Colorado State University). One study of the marijuana industry predicts that by 2018, it will be a $10 billion industry, according to the January 8, 2014, article in the Huffington Post.These numbers may be conservative when one considers that the alcohol and tobacco industries are both $300 billion plus industries. Government Regulation Marijuana is a Schedule-I controlled substance and is illegal under federal law.Even in those states in which the use of marijuana has been legalized, its use remains a violation of federal law. A Schedule I controlled substance is defined as a substance that has no currently accepted medical use in the United States, a lack of safety for use under medical supervision and a high potential for abuse.The Department of Justice defines Schedule 1 controlled substances as “the most dangerous drugs of all the drug schedules with potentially severe psychological or physical dependence.”If the federal government decides to enforce the Controlled Substances Act in Colorado with respect to marijuana, persons that are charged with distributing, possessing with intent to distribute, or growing marijuana could be subject to fines and terms of imprisonment, the maximum being life imprisonment and a $50 million fine. 7 As of September 30, 2014, 21 states and the District of Columbia allow their citizens to use Medical Marijuana.Additionally, voters in the states of Colorado and Washington approved ballot measures last November to legalize cannabis for adult use.The state laws are in conflict with the federal Controlled Substances Act, which makes marijuana use and possession illegal on a national level. The Obama administration has effectively stated that it is not an efficient use of resources to direct federal law enforcement agencies to prosecute those lawfully abiding by state-designated laws allowing the use and distribution of medical marijuana.However, there is no guarantee that the administration will not change its stated policy regarding the low-priority enforcement of such federal laws. Additionally, any new administration that follows could change this policy and decide to enforce the federal laws strongly.Any such change in the federal government’s enforcement of such current federal laws could cause significant financial damage to the Company and its shareholders.While the Company does not intend to harvest, distribute or sell cannabis, the Company may be irreparably harmed by a change in enforcement by the federal or state governments or the enactment of new and more restrictive laws. Offices The Company’s offices are located at 1350 Independence Street, Suite 300, Lakewood, CO 80215.The Company leases its offices from an entity controlled by Erin Phillips, the President and a director of the Company. The lease is for a 31 month period, commencing in January 2014 for 6,176 square feet at an annual rate of $64,848 for the first 12 months, $67,936 for the subsequent 12 months and $41,431 for the subsequent seven months, payable monthly, through October 31, 2016.As of September 30, 2014, the Company had 10 full time employees and one part time employee. ITEM 1A.RISK FACTORS This section discloses all material risks known to the Company.The Company does not make, nor has it authorized any other person to make, any representation about the future market value of the Company’s common stock.In addition to the other information contained in this report, the following factors should be considered carefully in evaluating an investment in the Company’s securities.If any of the risks discussed below materialize, the Company’s current and intended business could fail and its common stock could decline in value or become worthless. Risks about the Company’s Business The Company has a limited operating history and may never be profitable.Since the Company recently commenced operations under its new business plan, it is difficult for potential investors to evaluate the Company’s business.The Company will need to raise additional capital in order to fund its operations.There can be no assurance that the Company will be profitable or that its shares will have any value. 8 There is substantial doubt about the Company’s ability to continue as a going concern.The Company’s financial statements have been prepared on a going concern basis, which assumes that it will be able to realize its assets and discharge its liabilities in the normal course of business for the foreseeable future.The Company has a history of losses and further losses may be incurred in the development of the Company’s business. The Company’s ability to continue as a going concern is dependent upon the Company becoming profitable in the future and/or obtaining the necessary financing to meet its obligations and repay its liabilities arising from normal business operations when they come due. There is no guarantee that the Company will be successful in achieving these objectives. All of the Company’s current agreements to provide its services are with affiliated entities, and were not negotiated at arm’s length.Since all of the Company’s agreements to provide services are with affiliated entities and were not negotiated at arm’s length, there is no assurance that others engaged in the marijuana industry will view the terms and conditions of these agreements and services as reasonable or fair, which could substantially inhibit the Company’s ability to fulfill its business model and grow.Further, disagreements that may arise among the Company’s affiliated entities could result in the termination of the Company’s current agreements, which could cause the Company’s business to fail. The Company is dependent on entities controlled by affiliates for all of its revenue.As of September 30, 2014, all of the Company’s revenue was derived from companies controlled by Shawn Phillips and Erin Phillips, two of the Company’s officers and directors.The Company’s business would suffer, and may fail, if Mr. and Mrs. Phillips were unable to meet their financial commitments to the Company. The Company’s failure to obtain capital may significantly restrict its proposed operations.The Company needs capital to operate and fund its business plan.The Company does not know what the terms of any future capital raising may be; however, any future sale of the Company’s equity securities will dilute the ownership of existing stockholders and could be at prices substantially below the price of the Company’s shares of common stock in any public market that may exist for such shares.The failure of the Company to obtain such capital as required may result in the slower implementation of its business plan or its inability to continue its business. The Company’s business is dependent on laws pertaining to the marijuana industry. Continued development of the marijuana industry is dependent upon continued legislative authorization of marijuana at the state level.Any number of factors could slow or halt progress in this area.Further, progress, while encouraging, is not assured.While there may be ample public support for legislative action,numerous factors impact the legislative process.Any one of these factors could slow or halt the lawful public use of marijuana, which would negatively impact the Company’s proposed business. 9 As of September 30, 2014, 21 states and the District of Columbia allow their citizens to use Medical Marijuana.Additionally, voters in the states of Colorado and Washington approved ballot measures last November to legalize cannabis for adult use.The state laws are in conflict with the federal Controlled Substances Act, which makes marijuana use and possession illegal on a national level. The Obama administration has effectively stated that it is not an efficient use of resources to direct law federal law enforcement agencies to prosecute those lawfully abiding by state-designated laws allowing the use and distribution of medical marijuana.However, there is no guarantee that the administration will not change its stated policy regarding the low-priority enforcement of such federal laws.Additionally, any new administration that follows could change this policy and decide to enforce the federal laws strongly.Any such change in the federal government’s enforcement of current federal laws or the enactment of new or more restrictive laws could cause significant financial damage to us and the Company’s shareholders. Further, and while the Company does not intend to harvest, distribute or sell cannabis, by leasing facilities to growers of marijuana, the Company could be deemed to be participating in marijuana cultivation, which remains illegal under federal law, and may expose its to potential criminal liability, with the additional risk that the Company’s properties could be subject to civil forfeiture proceedings. The marijuana industry faces strong opposition.It is believed by many that large well-funded businesses may have a strong economic opposition to the marijuana industry.The Company believes that the pharmaceutical industry clearly does not want to cede control of any product that could generate significant revenue.For example, medical marijuana will likely adversely impact the existing market for the current “marijuana pill” sold by mainstream pharmaceutical companies.Further, the Medical Marijuana industry could face a material threat from the pharmaceutical industry, should marijuana displace other drugs or encroach upon the pharmaceutical industry’s products.The pharmaceutical industry is well funded with a strong and experienced lobby that eclipses the funding of the Medical Marijuana movement.Any inroads the pharmaceutical industry could make in halting or impeding the marijuana industry could have a detrimental impact on the Company’s proposed business. Marijuana remains illegal under Federal law.Marijuana is a Schedule-I controlled substance and is illegal under federal law.Even in those states in which the use of marijuana has been legalized, its use remains a violation of federal law.Since federal law criminalizing the use of marijuana preempts state laws that legalize its use,strict enforcement of federal law regarding marijuana would likely result in the Company’s inability to proceed with its business plan and could cause the Company to cease its business. Laws and regulations affecting the marijuana industry are constantly changing, which could detrimentally affect the Company’s proposed operations.Local, state and federal marijuana laws and regulations are broad in scope and subject to evolving interpretations, which could require the Company to incur substantial costs associated with compliance or alter its business plan. In addition, violations of these laws, or allegations of such violations, could disrupt the Company’s business and result in a material adverse effect on its operations.In addition, it is possible that regulations may be enacted in the future that will be directly applicable to the Company’s proposed business.The Company cannot predict the nature of any future laws, regulations, interpretations or applications, nor can it determine what effect additional governmental regulations or administrative policies and procedures, when and if promulgated, could have on the Company’s business. Potential competitors could duplicate the Company’s business model.There are limited aspects of the Company’s business which are protected by patents, copyrights, trademarks or trade names.As a result, potential competitors could duplicate the Company's business model with little effort. 10 The Company is dependent on its management, and the loss of any of its officers could harm its business.The Company’s future success depends largely upon the experience, skill, and contacts of its officers.The loss of the services of these officers may have a material adverse effect upon The Company’s business. Risks about theCompany’s Common Stock Disclosure requirements pertaining to penny stocks may reduce the level of trading activity in the market for the Company’s common stock and investors may find it difficult to sell their shares.Trading of the Company’s common stock will be subject to Rule 15g-9 of the Securities and Exchange Commission, which rule imposes certain requirements on broker/dealers who sell securities subject to the rule to persons other than established customers and “accredited investors.”For transactions covered by the rule, brokers/dealers must make a special suitability determination for purchasers of the securities and receive the purchaser’s written agreement to the transaction prior to sale.The Securities and Exchange Commission also has rules that regulate broker/dealer practices in connection with transactions in “penny stocks”.Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in that security is provided by the exchange or system).The penny stock rules require a broker/dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document prepared by the Securities and Exchange Commission that provides information about penny stocks and the nature and level of risks in the penny stock market.The broker/dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker/dealer and its salesperson in the transaction and monthly account statements showing the market value of each penny stock held in the customer’s account.The bid and offer quotations, and the broker/dealer and salesperson compensation information, must be given to the customer orally or in writing prior to effecting the transaction and must be given to the customer in writing before or with the customer’s confirmation. There is only a limited public market for the Company’s common stock.There is currently only a limited public market for the Company’s common stock, and no assurance can be given that any established public market for the Company’s shares will continue.Interest in the Company’s common stock may not lead to a liquid trading market, and the market price of its common stock may be volatile. The following may result in short-term or long-term negative pressure on the trading price of the Company’s shares, among other factors: ● Conditions and publicity regarding the life settlement market and related regulations generally; ● Price and volume fluctuations in the stock market at large, which do not relate to the Company’s operating performance; and ● Comments by securities analysts or government officials, including those with regard to the viability or profitability of the life settlement industry generally or with regard to the Company’s ability to meet market expectations. 11 The stock market has, from time to time, experienced extreme price and volume fluctuations that are unrelated to the operating performance of particular companies. One officer and director owns approximately 94.7% of the Company’s outstanding common stock and could elect all of its directors, who in turn elect all of the Company’ officers.This percentage of stock ownership is significant in that it could carry any vote on any matter requiring stockholder approval, including the subsequent election of directors, who in turn elect all officers.As a result, this officer and director effectively controls the Company, regardless of the vote of other stockholders andother stockholders may not have an meaningful voice in the Company’s affairs. This percentage ownership does not include shares underlying outstanding options or warrants that can be exercised within 60 days. Future sales of the Company’s common stock could adversely affect its stock price and its ability to raise capital in the future, resulting in the Company’s inability to raise required funding for its operations.Future sales of substantial amounts of the Company’s common stock could harm any market that develops in its common stock. This also could harm the Company’s ability to raise capital in the future. Of the 1,307,000 shares ofits common stock that are freely tradable, approximately 284,000 of such shares are subject to Lock-Up/Leak-Out Agreements, and no public resale of any of these securities can be made until November 19, 2014 (the “Lock-Up Period”); thereafter, each of holder of these shares of common stock can publicly sell 1/6th of his, her or its respective holdings during each of the next six consecutive months, in “broker’s transactions” and in compliance with the “manner of sale” requirements of Securities and Exchange Commission Rule 144, all on a non-cumulative basis, meaning that if no common stock was sold during any such monthly period while common stock was qualified to be sold, such shares of common stock cannot be sold in the next successive monthly period (the “Leak-Out Period”).Notwithstanding the foregoing, the Company can waive these requirements, pro rata, if it determines in good faith that these agreements may have an adverse effect on any public market for the Company’s common stock that exists at the time of any such determination.Any sales of substantial amounts of the Company’s common stock in the public market, or the perception that those sales might occur, could harm the market price, if any, of its common stock.Further, certain stockholders have registration rights under which the Company will be required to register its shares for resale with the Securities and Exchange Commission; these shares, or any registered securities the Company may register, can also have an adverse effect on any market for the Company’s common stock. The Company will not solicit the approval of its stockholders for the issuance of authorized but unissued shares of its common stock, unless this approval is deemed advisable by the Company’s Board of Directors, or is required by applicable law, regulation or any applicable stock exchange listing requirements.The issuance of any additional shares of the Company’s common stock could dilute the value of its outstanding shares of common stock. ITEM 1B.UNRESOLVED STAFF COMMENTS None. ITEM 2.PROPERTIES See Item 1 of this report. 12 ITEM 3.LEGAL PROCEEDINGS None. ITEM 4.MINE SAFETY DISCLOSURE Not Applicable. PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY Prior to September 25, 2014 the Company’s common stock was quoted on the OTC Bulletin Board under the trading symbol “FHGR”.On September 25, 2014 the Company’s trading symbol changed to “STWC”.There has been very limited trading of the Company’s common stock since trading began on August 29, 2014. With the exception of the 25,641,884 shares issued in connection with the acquisition of Strainwise Colorado, all outstanding shares of the Company’s common stock have satisfied the resale requirements of Securities and Exchange Commission Rule 144. Holders of the Company’s common stock are entitled to receive dividends as may be declared by the Board of Directors.The Company’s Board of Directors is not restricted from paying any dividends, but is not obligated to declare a dividend.No cash dividends have ever been declared and it is not anticipated that cash dividends will ever be paid.The Company currently intends to retain any future earnings to finance future growth.Any future determination to pay dividends will be at the discretion of the Company’s directors and will depend on its financial condition, results of operations, capital requirements and other factors the board of directors considers relevant. The Company’s Articles of Incorporation authorize the Board of Directors to issue up to 5,000,000 shares of preferred stock.The provisions in the Articles of Incorporation relating to the preferred stock allow directors to issue preferred stock with multiple votes per share and dividend rights, which would have priority over any dividends paid with respect to the holders of common stock.The issuance of preferred stock with these rights may make the removal of management difficult, even if the removal would be considered beneficial to shareholders generally, and will have the effect of limiting shareholder participation in certain transactions such as mergers or tender offers if these transactions are not favored by management. As of September 30, 2014, and giving effect to the acquisition of Strainwise Colorado, the Company had approximately 138 shareholders of record and 26,948,884 outstanding shares of common stock. ITEM 6.SELECTED FINANCIAL DATA Not applicable. 13 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with the financial statements included as part of this report. General On August 19, 2014, the Company acquired approximately 90% of the outstanding shares of Strainwise, Inc., a Colorado corporation, in exchange for 23,124,184 shares of the Company’s common stock.On September 12, 20014 the Company acquired the remaining outstanding shares of Strainwise Colorado in exchange for 2,517,700 shares of the Company’s common stock. Although, from a legal standpoint, the Company acquired Strainwise on August 19, 2014, for financial reporting purposes the acquisition of Strainwise constituted a recapitalization, and the acquisition will be accounted for similar to a reverse merger, whereby Strainwise was deemed to have acquired the Company. The financial statements of Strainwise (Colorado) for the year ended January 31, 2014, the period ended January 31, 2013, and the three months ended April 30, 2014 are included with this report. Results of Operations – 4th Grade Films At June 30, 2014 the Company had nominal assets and liabilities of approximately $139,000.For the years ended June 30, 2014 and 2013 the Company generated negligible revenue and had operating expenses principally related to professional fees. In connection with the acquisition of Strainwise, the Company agreed to sell its rights to a motion picture, together with all related domestic and international distribution agreements, and all pre-production and other rights to the film, to a former officer and director of the Company in consideration for the assumption by a shareholder of the Company of all liabilities of the Company (including the Company’s outstanding liabilities as of June 30, 2014) which were outstanding immediately prior to the closing of the transaction. Results of Operations - Strainwise Strainwise was incorporated in Colorado on June 8, 2012 as a limited liability company, and converted to a Colorado corporation on January 16, 2014. However, Strainwise did not begin operations until January 1, 2014, when it began providing branding and fulfillment services to five grow facilities and eight retail stores (seven of which sell recreational and medical marijuana to the public and one of which only sells medical marijuana to the public) (collectively the “Affiliated Entities”) owned by Shawn Phillips, an officer and director of the Company.As a result, comparison of Strainwise’s operating results for the year ended January 31, 2014, and the three months ended April 30, 2014, would not be meaningful. 14 Since January 1, 2014, Strainwise has been providing branding and fulfillments services to the marijuana retail stores and grow facilities owned by Mr. Phillips.As of August 31, 2014 Strainwise was not providing services to any other entities. Strainwise’s operating expenses, as a % of revenue, for the year ended January 31, 2014, were 89%.Strainwise’s operating expenses, as a percentage of revenue, for the three months ended April 30, 2014, were 107%.The increase in expenses vs. revenue during the three months ended April 30, 2014 was the result of increased compensation expenses, increased occupancy costs for new grow facilities, and interest expense. Liquidity and Capital Resources Between March 15, 2014 and August 19, 2014, Strainwise sold 2,224,700 units, at a price of $1.00 per unit, to a group of private investors.Each unit consisted of one share of Strainwise’s common stock and one warrant.Every two warrants entitle the holder to purchase one share of Strainwise’s common stock at a price of $5.00 per share at any time prior to January 31, 2019.When the Company acquired the remaining shares of Strainwise, the Company exchanged its warrants for the outstanding Strainwise warrants. The warrants issued by the Company had the same terms as the Strainwise warrants. On March 20, 2014 Strainwise borrowed $850,000 from an unrelated third party.The loan bears interest at 25% per year, payable monthly, and matures on September 21, 2014.On July 16, 2014, the terms of the loan were amended such that $200,000 of the loan was converted into 293,000 shares of Strainwise’s common stock and Strainwise agreed to pay the remaining balance of the loan ($325,000), plus accrued interest and a prepayment penalty of $11,250, prior to July 29, 2014.The $850,000 loan was used (i) to secure approximately $217,800 of deposits for the future rental and/or purchase of grow facilities to lease to growers in the industry, (ii) to acquire approximately $175,000 of cultivation equipment (iii) to make approximately $63,500 of tenant improvements to grow facilities under lease, (iv) to pay approximately $373,000 of principal and interest to the note holder, and (v) to pay other miscellaneous expenses. As of August 31, 2014, Strainwise had borrowed $499,500 from Shawn Phillips.The loan from Mr. Phillips does not bear interest, is not secured, and is due on demand.The amount borrowed from Mr. Phillips was used primarily for the following: (i) approximately $241,000 for payroll; (ii) approximately $99,500 for nutrient purchases; (iii) approximately $82,000 for occupancy costs; and (iv) approximately $34,300 for general and administrative expenses. The Company’s estimated capital requirements for the twelve months ending July 31, 2015 are as follows: (i) approximately $750,000 for lease payments and operational costs to develop a 65,000 square foot grow facility located in the metro Denver area, (ii) approximately $300,000 to $500,000 for additional equipment such as grow lights, electrical upgrades, generators and air conditioning and (iii) approximately $2,181,500 for payments on the Company’s four operating leases. When the grow facility is completed, the Company will lease the facility to affiliated dispensaries. 15 As of September 30, 2014, the Company’s operating expenses, excluding payments required for its operating leases, were approximately $153,000 per month. The future minimum payments under the terms of the Company’s material contractual obligations are shown below. Year Ending January 31, Description Thereafter Corporate office lease $ Operating Leases Total: $ The Company will need to raise enough capital to fund its operations until it is able to earn a profit.The Company does not know what the terms of any future capital raising may be but any future sales of the Company’s equity securities will dilute the ownership of existing stockholders and could be at prices below the market price of the Company’s common stock.The inability of the Company to obtain the capital which it requires may result in the failure of the Company.The Company does not have any commitments from any person to provide the Company with capital. Trends The factors that will most significantly affect the Company’s future operating results, liquidity and capital resources will be: ● Government regulation of the marijuana industry; ● Revision of Federal banking regulations for the marijuana industry; and ● Legalization of recreational marijuana in states other than Colorado and Washington. Other than the foregoing, the Company does not know of any trends, events or uncertainties that have had, or are reasonably expected to have, a material impact on: ● revenues or expenses; ● any material increase or decrease in liquidity; or ● expected sources and uses of cash. 16 Critical Accounting Policies and New Accounting Pronouncements See Note 1 to the financial statements included as part of this report, for a description of the Company’s critical accounting policies and the potential impact of the adoption of any new accounting pronouncements. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISKS Not applicable. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA See the financial statements and accompanying notes included as part of this report. ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE See the Company’s 8-K report, filed with the Securities and Exchange Commission on August 21, 2014 for information concerning a change in the Company’s accountants. ITEM 9A.CONTROLS AND PROCEDURES Management’s Report on Disclosure Control Under the direction and with the participation of the Company’s management, the Company carried out an evaluation of the effectiveness of the design and operation of its disclosure controls and procedures as of June 30, 2014.The Company maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in its periodic reports with the Securities and Exchange Commission is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and regulations, and that such information is accumulated and communicated to the Company’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure.The Company’s disclosure controls and procedures are designed to provide a reasonable level of assurance of reaching its desired disclosure control objectives.Based upon this evaluation, management concluded that the Company’s disclosure controls and procedures were effective as of June 30, 2014. Management’s Report on Internal Control Over Financial Reporting The Company’s management is responsible for establishing and maintaining adequate internal control over financial reporting and for the assessment of the effectiveness of internal control over financial reporting.As defined by the Securities and Exchange Commission, internal control over financial reporting is a process designed by, or under the supervision of the Company’sprincipal executive officer and principal financial officerand implemented by the Company’s Board of Directors, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of the Company’s financial statements in accordance with U.S. generally accepted accounting principles. 17 Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. The Company’s management evaluated the effectiveness of its internal control over financial reporting as of June 30, 2014 based on criteria established in Internal Control - Integrated Framework (1992) issued by the Committee of Sponsoring Organizations of the Treadway Commission, or the COSO Framework. Management’s assessment included an evaluation of the design of The Company’s internal control over financial reporting and testing of the operational effectiveness of those controls. Based on this assessment, management concluded that the Company’s internal control over financial reporting was effective as of June 30, 2014. This Annual Report on Form 10-K does not include an attestation report by the Company’s registered public accounting firm regarding internal control over financial reporting.Management’s report was not subject to attestation by the Company’s registered public accounting firm pursuant to rules of the SEC that permit the Company to provide only its management’s report in this Annual Report on Form 10-K Changes in Internal Controls. There have been no changes to the Company’s internal control over financial reporting that occurred during the year ended June 30, 2014 that have materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. ITEM 9B.OTHER INFORMATION None. ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE The Company’s officers and directors are listed below. Directors are generally elected at the annual shareholders' meeting and hold office until the next annual shareholders' meeting or until their successors are elected and qualified. Executive officers are elected by Directors and serve at their discretion. Name Age Position Shawn Phillips 42 Chief Executive Officer and a Director Erin Phillips 37 President, Chief Financial and Accounting Officer and a Director David Modica 37 Manager of Quality Control and a Director Shawn and Erin Phillips are husband and wife. 18 The following is a brief summary of the background of each officer and director including their principal occupation during the five preceding years.All directors will serve until their successors are elected and qualified or until they are removed. Shawn Phillips is one of the early pioneers in the marijuana industry in Colorado and is one of the founders of Strainwise.Currently, Shawn owns and holds all of the licenses issued by the State of Colorado for the eight marijuana stores (the “Captive Stores”).In concert with his spouse, Erin Phillips, he has been instrumental in the management of the operations of these stores since the date they were either purchased as an existing retail store or initially opened for medical marijuana sales beginning in 2010. In addition, Shawn oversees the growing facilities which supply the various strains of product to the Captive Stores and other retail operations in Colorado.Prior to 2010 Mr. Phillips was the owner/operator of RLO Realty, a residential and commercial real estate firm (2008-2010), an account executive with Stewart Title Company (2007-2008) and the owner/operator of Legacy Funding, a residential mortgage company (2001-2007).Mr. Phillips holds a B.S in Accounting from Colorado State University, and using his accounting education and experience, his established reliable point-of-sale accounting procedures and financial controls for these stores and the multiple production facilities.Mr. Phillips filed a personal bankruptcy petition in September 2009 and received a discharge in January 2010. Erin Phillips has over 17 years of operational and management experience.Erin is one of the early pioneers in the marijuana industry in Colorado and is one of the founders of Strainwise.In concert with her spouse, Shawn Phillips, she has been instrumental in the management of the operations of the eight Captive Stores since the date they were either purchased as an existing retail store, or initially opened for medical marijuana sales beginning in 2010. Erin is responsible for managing the marketing, advertising and promotions at the Captive Stores, and is responsible for establishing and expanding the brand recognition of the Strainwise name and logo throughout the Company’s target markets.Prior to establishing Strainwise, Erin spent 13 years in the mortgage industry as a business owner, audit and funding supervisor, title company closer, mortgage loan processer, and loan originator. David Modicahas been the Quality Control Manager and a director of Strainwise since 2013.In this capacity, he works with the managers of the cultivation and grow facilities owned by Shawn Phillips to maintain the quality of the proprietary strains and marijuana products grown in these facilities.Upon initially joining Strainwise, he was tasked with converting the point-of-sale systems used by the Captive Stores to a more advanced system which can better track all categories of inventory. Prior to joining Strainwise, he was the owner and operator of a residential rental company (2005 to 2013), a web developer for Design Factory International (2003 to 2005), and a web developer/designer for Eastridge Technology (2001 to 2003). Mr. Modica obtained his B.A. from the University of North Carolina at Chapel Hill in 2000, with a degree in Journalism and Mass Communications. Shawn Phillips, Erin Phillips and David Modica are not independent as that term is defined in Section 803 of the NYSE MKT Company Guide. The Company does not have a financial expert, as that term is defined by the Securities and Exchange Commission. 19 The Company’s Board of Directors does not have standing audit, nominating or compensation committees, committees performing similar functions, or charters for such committees. Instead, the functions that might be delegated to such committees are carried out by the Company’s Board of Directors, to the extent required. The Company’s Board of Directors believes that the cost of associated with such committees, has not been justified under its current circumstances. Given the Company’s lack of operations to date, the Company’s Board of Directors believes that its current members have sufficient knowledge and experience to fulfill the duties and obligations of an audit committee. None of the current Board members is an “audit committee financial expert” within the meaning of the rules and regulations of the Securities and Exchange Commission. The Board has determined that each of its members has substantial business experience that results in that member’s financial sophistication. The Company’s Board of Directors does not currently have a policy for the qualification, identification, evaluation, or consideration of board candidates and does not think that such a policy is necessary at this time, because it believes that, given the limited scope of the Company’s operations, a specific nominating policy would be premature and of little assistance until its operations are at a more advanced level. Currently the entire Board decides on nominees. The Company’s Board of Directors does not have any defined policy or procedural requirements for shareholders to submit recommendations or nominations for directors. The Company does not have any restrictions on shareholder nominations under its articles of incorporation or bylaws. The only restrictions are those applicable generally under Utah law and the federal proxy rules. The Board will consider suggestions from individual shareholders, subject to an evaluation of the person’s merits. Shareholders may communicate nominee suggestions directly to the Board, accompanied by biographical details and a statement of support for the nominees. The suggested nominee must also provide a statement of consent to being considered for nomination. There are no formal criteria for nominees. During the year ended June 30, 2014, no officer of the Company was a member of the compensation committee or a director of another entity, which other entity had one of its executive officers serving as one of the Company’s directors. The Company’s Board of Directors does not have a “leadership structure” since each board member is free to introduce any resolution at any meeting of its directors and is entitled to one vote at any meeting. Holders of the Company’s common stock may send written communications to its entire board of directors, or to one or more board members, by addressing the communication to “the Board of Directors” or to one or more directors, specifying the director or directors by name, and sending the communication to the Company’s offices in Lakewood, Colorado.Communications addressed to the Board of Directors as whole will be delivered to each board member.Communications addressed to a specific director (or directors) will be delivered to the director (or directors) specified. Security holder communications not sent to the Board of Directors as a whole or to specified board members will be relayed to board members. 20 The Company’s directors serve until the next annual meeting of its shareholders and until their successors have been duly elected and qualified.The Company’s officers serve at the discretion of the Company’s directors.The Company does not compensate any person for acting as a director.The Company’s current officers and directors were elected to their positions in August 2014. The Company does not have any securities authorized for issuance under any equity compensation plan. Non-Compete Agreements Both Shawn and Erin Phillips have entered into non-compete agreements wherein they agreed that, during their employment and for a period of five (5) years after termination of their relationship with the Company, without the express written consent of the Company they shall not, directly or indirectly, (i) employ, solicit for employment, or recommend for employment any person employed by the Company; (ii) contact or solicit any person or business which was a client of the Company at any time within twelve (12) months before the termination of the employment with the Company in connection with any matters similar in nature or related to any business conducted between or contemplated by the Company and such client at any time during their employment with the Company; (iii) engage in any present or contemplated business activity that is or may be competitive with the Company (or any part thereof) in Colorado or any other state of the United States of America where the Company (or any part thereof) conducts its business. For purposes of their non-compete agreements, Shawn and Erin Phillips agreed that to engage in a business in competition with the business of the Company, or a “competitive business” shall mean:(i) to be employed by,(ii) own an interest in, (iii) be a consultant to, (iv) be a partner in(v) or otherwise participate in any business or venture which offers or sells to businesses or persons, cannabis related products or services which are the same as or similar to those which are, at the then applicable time, being offered and sold by the Company (or any part thereof). Non-Disclosure Agreements Both Shawn and Erin Phillips have entered into non-disclosure agreements wherein they agreed not, directly or indirectly, to use, make available, sell, disclose or otherwise communicate to any third party, other than in their assigned duties and for the benefit of the Company, any of the confidential information of the Company, either during or after their relationship with the Company.They agreed not to publish, disclose or otherwise disseminate such information without prior written approval of an executive officer (other than themselves) of the Company.They acknowledged that they are aware that the unauthorized disclosure of Confidential Information of the Company may be highly prejudicial to its interests, an invasion of privacy, and an improper disclosure of trade secrets. Proprietary and confidential information shall include, but not be limited to: 1) methods, processes and/or technologies for the growing, cultivation and production of cannabis and marijuana plants and products; 2) cannabis business processes, procedures and strategies; 3) retail and medical cannabis store operations; 21 4) cannabis branding and fulfillment services; 5) forecasts, unpublished financial information, budgets, projections, customer lists, and client identities, characteristics and agreements; 6) software, processes, trade secrets, computer programs, electronic codes, inventions, innovations, discoveries, improvements, data, know-how, and formats; 7) business, marketing, and strategic plans; 8) information about costs, profits, markets, sales, contracts and lists of clients and referral sources; 9) employee personnel files and compensation information; customer lists and names of customer contact personnel; and customer terms, information, payments and data. Exchange Option and Mandatory Exchange Shawn and Erin Phillips have granted an option to the Company that entitles the Company to acquire the eight marijuana stores (the “Captive Stores”) now owned and that may become owned by Mr. or Mrs. Phillips in the future (“Exchange Option”).The Exchange Option may be exercised by the Company anytime within a six month period from the date that laws or regulations permit the Company to own all or a part of the Captive Stores. Upon the exercise of the Exchange Option, the Phillips will be obligated to exchange the Captive Stores (or such percentage interest in the Captive Store that the Company can legally acquire) for shares of the Company’s common stock (the “Exchange Shares”). The number of the Exchange Shares to be issued to the Phillips will be determined by the following formula: 5 x A x B C Where: A the combined EBITDA of the Captive Stores for the immediately preceding twelve (12) month period from the date the Exchange Option is exercised. B The percentage in the Captive Stores that can be acquired by the Company. C the average closing price on the Pink Sheets, OTC Bulletin Board, NASDAQ, or NYSE/MKT for the ninety (90) days preceding the date the Exchange Option is exercised; Combined EBITDA will be determined using generally accepted accounting principles, consistently applied. 22 Notwithstanding the above, the number of Exchange Shares will be reduced, if necessary, such that, following the issuance of the Exchange Shares, the total number of shares of the Company’s common stock owned by the Phillips, together with any shares issuable upon the exercise of any option or warrants held by the Phillips, or any shares issuable upon the conversion of any securities owned by the Phillips, will not exceed 85% of the Company’s outstanding shares of common stock. Any advances to the Phillips and/or accounts receivable from the Phillips, or any distributions to them in excess of the capital account of any Captive Store at the time of the completion of the exchange, will (i) be personally guaranteed by both Shawn and Erin Phillips, (ii) will be payable 36 months from the date of the completion of the exchange, and (iii) will bear interest, to be adjusted monthly, at the LIBOR rate plus 3%. If the Exchange Option is exercised, the following is an example of the number of Exchange Shares to be issued to the Phillips, assuming the Company can legally acquire a 50% interest in the Captive Stores: ● Combined EBITDA for the immediately preceding twelve (12) month period – $80,000,000; ● Fifty percent of the combined EBITDA - $80,000,% $40,000,000; ● Combined EBITDA multiplied by 5 times - 40,000, 200,000,000; ● Average market price for the preceding ninety (90) day period - $20; and ● Number of Exchange Shares to be issues to Phillips – 10,000,000 In the event the Captive Stores are not owned equally by Erin and Shawn Phillips: ● the Exchange Shares to be issued to Erin Phillips will be based upon the percentage of the combined EBITDA of the Captive Stores owed by Erin Phillips; and ● the Exchange Shares to be issued to Shawn Phillips will be based upon the percentage of the combined EBITDA of the Captive Stores owed by Shawn Phillips. The Exchange Shares will be “restricted shares”, as that term is defined in Rule 144 of the Securities Exchange Commission.At the option of the holder of the Exchange Shares, the Exchange Shares will be included in the first registration statement filed by the Company with the Securities and Exchange Commission following the exercise of the Exchange Option, excluding any registration statement on Form S-4, S-8, or any other inapplicable form (the “piggy-back” registration rights).Notwithstanding the above, the underwriter of any public offering conducted by the Company may limit the Exchange Shares which may be sold due to market conditions. No shareholder of the Company will be granted piggyback registration rights superior to those of the Exchange Shares.The Company will pay all registration expenses (exclusive of underwriting discounts and commissions and special counsel to the Phillips). The registration rights may be transferred provided that the Company (i) is given prior written notice; (ii) the transfer is in connection with a transfer of not less than 1,000,000 shares of the Company’s common stock; and (iii) the transfer is to no more than three persons. 23 ITEM 11.EXECUTIVE COMPENSATION During the three years ended June 30, 2014 the Company (i.e., 4th Grade Films) did not compensate any person for serving as an officer or director. During the period from inception (June 8, 2012) through June 30, 2014 Strainwise paid the following compensation to its officers: Name Salary Bonus Total Shawn Phillips $ $ $ ErinPhillips $ $ $ David Modica $ $ $ The following shows the amounts the Company expects to pay to its officers during the twelve months ending August 31, 2015 and the amount of time these persons expect to devote to the Company. % of time to be devoted Name Projected Compensation to the Company’s business Shawn Phillips $ 85 % Erin Phillips $ 90 % David Modica $ 95 % ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS The following table shows the ownership, as of September 30, 2014, of those persons owning beneficially 5% or more of the Company’s common stock and the number and percentage of outstanding shares owned by each of the Company’s directors and officers and by all officers and directors as a group.Unless otherwise indicated, each owner has sole voting and investment power over their shares of common stock. Name Shares Owned % of Outstanding Shares Shawn Phillips Erin Phillips 86 % David Modica Nil All officers and directors as a group (three persons) 86 % The address of each person listed above is 1350 Independence St., Suite 300 Lakewood, CO 80215. 24 ITEM 13.CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS As of August 31, 2014, the Company had borrowed $499,500 from Shawn Phillips.The loan from Mr. Phillips does not bear interest, is not secured, and is due on demand.The amount borrowed from Mr. Phillips was used primarily for the following: (i) approximately $241,000 for payroll; (ii) approximately $99,500 for nutrient purchases; (iii) approximately $82,000 for occupancy costs; and (iv) approximately $34,300 for general and administrative expenses. ITEM 14.PRINCIPAL ACCOUNTING FEES AND SERVICES Mantyla McReynolds, LLC served as the Company’s independent registered public accountant for the year ended June 30, 2013. The following table shows the aggregate fees billed by Mantyla McReynolds, LLC to the Company for the periods shown. Year Ended June 30, 2014 Year Ended June 30, 2013 Audit Fees $ $ Audit-Related Fees - - Tax Fees All Other Fees - Total fees $ $ Audit fees – Consist of fees for professional services rendered by our principal accountants for the audit of our annual financial statements and review of the financial statements included in the Company’s 10-Q reports or services that are normally provided by our principal accountants in connection with statutory and regulatory filings or engagements. Audit-related Fees – Consists of fees for assurance and related services by the Company’s principal accountants that are reasonably related to the performance of the audit or review of the Company’s financial statements and are not reported under “Audit fees.” Tax Fees – Consist of fees for professional services rendered by the Company’s principal accountants for tax compliance, tax advice and tax planning. All Other Fees – Consist of fees for products and services provided by the Company’s principal accountants. B.F. Borgers, CPA PC served as the Company’s independent registered public accountant for the year end June 30, 2014.No fees were paid to Borgers during the year ended June 30, 2014 since Borgers was not engaged by the Company until August 29, 2014. 25 ITEM 15.EXHIBITS, FINANCIAL STATEMENT SCHEDULES Exhibit Number Description of Exhibit Agreement to Exchange Securities with Strainwise, Inc. (2) Plan of Merger (3) 3.1(a) Articles of Incorporation (1) 3.1(b) Articles of Amendment dated July 21, 2004 (1) 3.1 (c) Amendment to Articles of Incorporation dated September 5, 2014 (3) Bylaws (1) Exchange Option (3) Custer Lease (2) 51st Ave. Lease (2) Nome Lease (2) 32nd Ave. Lease (2) Form of Master Service Agreement, together with schedule required by Instruction 2 to Item 601(a) of Regulation S-K (2) Lock-Up/Leak-Out Agreements, together with schedule required by Instruction 2 to Item 601(a) of Regulation S-K (3) Non-Disclosure/Non-Compete Agreements (3) 21 Subsidiaries (3) Incorporated by reference to the same exhibit filed with the Company’s amended registration statement on Form 10-SB filed on October 29, 2007. Incorporated by reference to the same exhibit filed with the Company’s 8-K report filed on August 21, 2014. Incorporated by reference to the same exhibit filed with the Company’s registration statement on Form S-1 (File No. 333-52825). 26 4TH GRADE FILMS, INC. Financial Statements and Report of Independent Registered Public Accounting Firm June 30, 2014 27 4TH GRADE FILMS, INC. TABLE OF CONTENTS Page Reports of Independent Registered Public Accounting Firms 29-30 Balance Sheets - June 30, 2014 and 2013 31 Statements of Operations for the Years Ended June 30, 2014 and 2013 32 Statement of Stockholders’ Deficit for the Years Ended June 30, 2014 and 2013 33 Statements of Cash Flows for the Years Ended June 30, 2014 and 2013 34 Notes to the Financial Statements 35 - 40 28 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Shareholders 4th Grade Films, Inc. We have audited the accompanying balance sheets of 4th Grade Films, Inc.as of June 30, 2014, and the related statements of operations, stockholders’ deficit, and cash flows for the year ended June 30, 2014.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company has determined that it is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purposes of expressing an opinion on the effectiveness of the Company’s internal controls over financial reporting.Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of 4th Grade Films, Inc.as of June 30, 2014 , and the results of its operations and cash flow for the year ended June 30, 2014 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern.As discussed in Note 2 to the financial statements, the Company has accumulated losses, minimal assets, negative working capital, and is still developing its planned principal operations.These factors raise substantial doubt about its ability to continue as a going concern.Management’s plans in regard to these matters are also described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ B F Borgers CPA PC B F Borgers CPA PC Denver, CO September 24, 2014 29 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Shareholders 4th Grade Films, Inc. We have audited the accompanying balance sheets of 4th Grade Films, Inc. as of June 30, 2013, and the related statements of operations, stockholders’ deficit, and cash flows for the year ended June 30, 2013.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company has determined that it is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purposes of expressing an opinion on the effectiveness of the Company’s internal controls over financial reporting.Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of 4th Grade Films, Inc.as of June 30, 2013, and the results of its operations and their cash flows for the year ended June 30, 2013 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern.As discussed in Note 2 to the financial statements, the Company has accumulated losses, minimal assets, negative working capital, and is still developing its planned principal operations.These factors raise substantial doubt about its ability to continue as a going concern.Management’s plans in regard to these matters are also described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ MANTYLA MCREYNOLDS LLC Mantyla McReynolds, LLC Salt Lake City, Utah September 24, 2013 30 4TH GRADE FILMS, INC. BALANCE SHEETS At June 30, At June 30, ASSETS Assets Current Assets Cash $
